DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          SCOTT L. LOEBEL and ROBIN POWERS-LOEBEL,
                          Appellants,

                                     v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
NOVASTAR MORTGAGE FUNDING TRUST, SERIES 2007-2, NOVASTAR
HOME EQUITY LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-2,
                        Appellee.

                              No. 4D19-582

                              [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaime R. Goodman, Judge; L.T. Case No. 2017CA009604.

    Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale Beach,
for appellants.

   Vitaliy Kats of Greenberg Traurig, P.A., Tampa, and Kimberly S. Mello
of Greenberg Traurig, P.A., Orlando, for Appellee Deutsche Bank National
Trust Company.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, J., and BOKOR, ALEXANDER, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.